                         UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA

DARIO RODRIGUEZ,           )                   3:16-CV-0143-MMD-CLB
                           )
           Plaintiff,      )                   MINUTES OF THE COURT
                           )
     vs.                   )                   February 6, 2020
                           )
ADAM ENDEL, et al.,        )
                           )
           Defendants.     )
__________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:               LISA MANN            REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING                                  ________

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Plaintiff’s motion for enlargement of time (ECF No. 107) is GRANTED. Plaintiff shall
have to and including Friday, February 21, 2020 to file an opposition to defendants’ motion
for summary judgment (ECF No. 101). No further extensions of time will be granted.

      IT IS SO ORDERED.

                                               DEBRA K. KEMPI, CLERK

                                        By:             /s/
                                               Deputy Clerk
